  Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 1 of 31 PageID #:2438



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


GRINNELL MUTUAL REINSURANCE
COMPANY,

                        Plaintiff,
                                                     Case No. 18 C 4922
           v.
                                                  Judge Harry D. Leinenweber
S.B.C. FLOOD WASTE SOLUTIONS,
INC., f/k/a FLOOD WASTE
SOLUTIONS, INC., FLOOD, INC.,
BRIAN J. FLOOD, SHAWN FLOOD,
CHIRISTOPHER FLOOD, KAREN S.
COLEY, and FLOOD BROS.
DISPOSAL CO.,
                  Defendants.


                        MEMORANDUM OPINION AND ORDER

      Plaintiff    Grinnell       Mutual       Reinsurance   Company   seeks      to

extract itself from participation in an Illinois state action

between Flood Brothers Disposal Company and S.B.C. Flood Waste

Solutions,      Inc.,    Flood,     Inc.,        Brian   Flood,    Shawn   Flood,

Christopher Flood, and Karen Coley, all named Defendants in this

action.    Plaintiff      moves     for        partial   summary    judgment      on

Counts Three, Four, Five, and Six of its Complaint that seeks

declaratory relief under 28 U.S.C. § 2201(a). The parties agree

that a judgment in Plaintiff’s favor on these counts disposes of

the   action.    Defendants    move       to    strike   certain   responses      by

Plaintiff to Defendants’ Local Rule 56.1(b)(3)(C) Statement of
     Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 2 of 31 PageID #:2439



Additional Material Facts, and they ask the Court to deem those

facts admitted. For the reasons stated herein, the Court denies

Plaintiff’s       Motion       for   Summary   Judgment       (Dkt.   No.   54)    and

Defendants’ Motion to Strike (Dkt. No. 88).

                                     I.   BACKGROUND

        Plaintiff Grinnell Mutual Reinsurance Company (“Grinnell”) is

an Iowa corporation engaged in the insurance business. (Pl.’s Resp.

to     Def.’s    Stmt.    of    Facts     (“PSOF”)   ¶   1,    Dkt.   No.   75.)     On

February 19, 2018, Grinnell issued a commercial general liability

insurance policy (the “Policy”) to Defendant SBC Flood Waste

Solutions, now known as SBC Waste Solutions, formerly known as

Flood Waste Solutions (“SBC”). (PSOF ¶ 11.) The Policy is the

subject of this dispute.

        SBC is an Illinois corporation engaged in the waste-removal

business (PSOF ¶ 2; Def.’s Resp. to Pl.’s Stmt. of Facts (“DSOF”)

¶ 5, Dkt. No. 87.) Individual Defendants Brian Flood, Shawn Flood,

Christopher Flood, and Karen Coley are party to this case as

officers of SBC (with SBC, “the Defendants”), and thus potentially

covered by the Policy. (DSOF ¶ 9.) Flood, Inc., now known as Get

Cycled, Inc., is an Illinois corporation related to SBC, but not

insured by Grinnell. (PSOF ¶ 3.) Flood Brothers Disposal Company

(“Flood Bros.”) is an Illinois corporation uninsured by Grinnell

and the plaintiff in the underlying state action, Flood Brothers



                                          - 2 -
  Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 3 of 31 PageID #:2440



Disposal Company v. SBC Flood Waste Solutions, Case Number 18-

608. (Id. ¶ 5.)

           A.   Allegations in the Underlying State Action

      On May 10, 2018, three months after SBC and Grinnell entered

into the Policy, Flood Bros. filed a complaint against SBC, Flood,

Inc., Karen Coley, Brian Flood, Shawn Flood, and Christopher Flood

in Illinois state court. (Id. ¶ 10.) The state complaint alleges

eleven   counts    for   damages    and   injunctive     relief   against    the

Defendants, including trademark infringement, breach of fiduciary

duty, violation of the Illinois Uniform Deceptive Trade Practices

Act   (“IDTPA”),    violation    of   the     Illinois   Consumer    Fraud   and

Deceptive Practices Act (“ICFA”), conversion, fraud, defamation,

and tortious interference of contract (Id. ¶¶ 220–328.)

      In the state complaint, Flood Bros. alleged that Brian, Shawn,

and Christopher Flood are former Flood Bros. employees. (State

Answer ¶¶ 1 & 15, Doherty Decl., Ex. J, Dkt. No. 83.) Brian Flood

began his position as Sales Manager in 1993. (Id. ¶ 6.) In that

role, he supervised all sales personnel, which eventually included

his sons, Shawn and Christopher Flood. (Id. ¶ 1.) Around 2014,

Shawn and Christopher Flood began to operate a company called

Flood, Inc., which performed some waste and recycling services.

(Id. ¶¶ 49, 50, & 52.)




                                      - 3 -
  Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 4 of 31 PageID #:2441



      On October 23, 2017, Flood Bros. fired Brian Flood. (State

Answer ¶ 88.) A little over a month later, on December 4 and 5,

2017, Flood Bros. also fired Christopher and Shawn Flood. (Id.

¶¶ 93–94.) On December 5, 2017, a new company entitled Flood Waste

Solutions was incorporated in the State of Illinois. (Id. ¶ 96.)

Shortly after the establishment of Flood Waste Solutions, the

Defendants decided to change the name of the company to “SBC Flood

Waste Solutions.” (Id.) As described in the state answer, after

Shawn and Christopher were fired, they, along with their father,

Brian Flood, and Brian Flood’s partner, Karen Coley, formed the

new company to “compete against Flood Bros. in the Chicagoland

area.” (Id. ¶ 1.)

      The state complaint alleges that the Defendants “engaged in

efforts to pass SBC off as Flood Bros. in order to deceive, mislead

and   confuse   the   public,    for    the    purpose   of   misappropriating

business opportunities or contracts that belong to Flood Bros. or

to unfairly compete with Flood Bros. to obtain customers.” (State

Answer ¶ 108.) The deception included similarities between Flood

Bros.’ and SBC’s “logo and signage.” (Id. ¶ 283.) The state

complaint cites to a graphic design contest created by Christopher

Flood, which stated:

           I’m opening a waste/recycling company. I need
           something not to [sic] crazy but simple at the
           same time. We are an Irish company an [sic] a
           four leaf clover would be something we are


                                       - 4 -
  Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 5 of 31 PageID #:2442



             open to. I want the FLOOD to stand out the
             most an [sic] the “waste Solutions” can be in
             writing below it. Maybe incorporate the four
             leaf clover in the Flood. But again I’m open
             to anything. . .

(Id.    ¶   100.)    Included      in   the   state    complaint   are   various

photographs of the logos and various designs related to both Flood

Bros. and SBC. (Id. ¶¶ 13–15, 56, 97, 101, 103–04 & 119.) The state

complaint alleges that, when the misappropriation was unsuccessful

and customers realized SBC was not Flood Bros., both Shawn and

Christopher     Flood      would    discourage      existing    customers   from

continuing to receive services from Flood Bros. through defamatory

speech.

       For example, the state complaint alleges that individual

Defendants told customers that Flood Bros. was being sold to a

large corporate waste company, and SBC was created by employees

who “did not want to be a part of this transaction.” (Id. ¶ 152.)

Christopher Flood stated that the large corporate waste company

would “take over [the customer’s] account and increase rates.”

(Id. ¶¶ 169–70.) According to the state complaint, Shawn Flood

also made an anonymous call to a Flood Bros. customer and told

them that Flood Bros. stole one of the customer’s trash compactors.

(Id. ¶ 176.)

       In   total,    the    state      complaint      pleads   eleven   counts.

Counts One    and    Two    allege      common   law   trademark   infringement



                                        - 5 -
     Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 6 of 31 PageID #:2443



through use of the word “Flood.” (Id. ¶¶ 220–57.) Counts Three

through Five allege breach of fiduciary duty against individual

Defendants       Brian,   Christopher,         and   Shawn   Flood    for   operating

Flood, Inc. while simultaneously being employed by Flood Bros.

(Id. ¶¶ 258–75.) Count Six alleges SBC “pass[ed] off its goods or

services as those of another,” “cause[d] likelihood of confusion

or     of    misunderstanding       as    to     affiliation,        connection,     or

association with or certification by another,” and “disparage[d]

the goods, services or business of another by false or misleading

representation of fact” in violation of the IDTPA through SBC and

Flood, Inc.’s name and trade dress, as well as comments made by

Christopher Flood indicating that “Flood Bros. was going to be

sold to a large corporate waste company.” (Id. ¶¶ 276–89.)

        Count Seven alleges that Defendants engaged in unfair and

deceptive acts, as described in Count Six, in violation of the

ICFA. (Id. ¶¶ 290–300.) Count Eight alleges conversion, claiming

the     Defendants     still    have     copies      of   some   contracts   between

customers and Flood Bros. (Id. ¶¶ 301–05.) Count Nine alleges fraud

regarding expenses incurred by Defendants and reimbursed by Flood

Bros. (Id. ¶¶ 306–14.) Count Ten alleges defamation against Shawn

Flood, as he allegedly called a customer and told the customer

that Flood Bros. had stolen the customer’s trash compactor. (Id.

¶¶ 315–18.) Finally, Count Eleven alleges a tortious interference



                                         - 6 -
  Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 7 of 31 PageID #:2444



claim, specifically that Defendants caused a customer to terminate

its relationship with Flood Bros. (Id. ¶¶ 319–28.)

                          B.   Insurance Coverage

     As part of its startup operations, SBC was issued the Policy

from Grinnell on February 19, 2018. (PSOF ¶ 3.) The Policy provided

the following insurance coverage for:

           “personal and advertising injury” caused by an
           offense arising out of your business but only
           if the offense was committed in the “coverage
           territory” during the policy period.

(Policy at 15, Vliet Decl., Ex. C, Dkt. No. 57-3.) The

Policy   defines   “personal     and    advertising    injury”    as

follows:

           “Personal   and  advertising   injury”   means
           injury, including the consequential “bodily
           injury,” arising out of one or more of the
           following offenses:
                                 ***
           d. Oral or written publication, in any manner,
           of material that slanders or libels a person
           or organization or disparages a person’s or
           organization’s goods, products or services;
                                 ***
           f. The use of another’s advertising idea in
           your “advertisement”; or

           g. Infringing upon another’s copyright, trade
           dress or slogan in your “advertisement.”
                                ***
           “Advertisement” means a notice that is
           broadcast or published to the general public
           or specific market segments about your goods,
           products or services for the purpose of
           attracting customers or supporters. For the
           purposes of this definition:



                                       - 7 -
  Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 8 of 31 PageID #:2445



            a. Notices that are published include material
            places   on  the   Internet   or  on   similar
            electronic means of communication; and

            b. Regarding web sites, only that part of a
            web site that is about your goods, products,
            or services for the purposes of attracting
            customers or supporters is considered an
            advertisement.

(Id.   at   22   &   24.)   The   Policy     also   included    the   following

exclusions:

            This insurance does not apply to:
                                  ***
            c. Material Published Prior to Policy Period
            Policy
            “Personal and advertising injury” arising out
            of oral or written publication, in any manner,
            of material whose first publication took place
            before the beginning of the policy period.”
                                  ***
            i.   Infringement    of   Copyright,   Patent,
            Trademark or Trade Secret
            “Personal and advertising injury” arising out
            of the infringement of copyright, patent,
            trademark, trade secret or other intellectual
            property rights. Under the exclusion, such
            other intellectual property rights do not
            include the use of another’s advertising idea
            in your “advertisement.”

            However, this exclusion does not apply to
            infringement, in your “advertisement,” of
            copyright, trade dress or slogan.
                                 ***
            l. Unauthorized Use of Another’s Name or
            Product
            “Personal and advertising injury” arising out
            of the unauthorized use of another’s name or
            product in your e-mail address, domain name or
            metatag, or any other similar tactics to
            mislead another’s potential customers.




                                     - 8 -
  Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 9 of 31 PageID #:2446



(Id. at 15–16.) Finally, the Policy limits the insurance through

the following provisions:

           1. If you are designated in the Declarations
           as:
                                 ***
           d. An organization other than a partnership,
           joint venture or limited liability company,
           you are insured. Your “executive officers” and
           directors are insureds, but only with respect
           to their duties as your officers or directors.
           Your stockholders are also insureds, but only
           with   respect    to    their   liability   as
           stockholders.

 (Id. at 18.)

                          C.   Procedural Posture

      On May 24, 2018, SBC notified Grinnell of the state action.

(PSOF ¶ 10.) On July 19, 2020, Grinnell filed its complaint in

federal court seeking, inter alia, a declaration that it had no

duty to defend or indemnify the SBC Defendants in the state action.

     During     discovery,       Grinnell     determined      the     following

additional facts, which are not disputed by SBC. In January of

2018, Shawn Flood emailed a third party and alleged the sale of

Flood Brothers, stating, “Flood Bro [sic] is in the process of a

sale of me and my brother and father already have everything in

place for the new company.” (1/19/2018 Email, Sealed Vliet Decl.,

Ex. G, Dkt. No. 58-4.) On February 1, 2018, Karen Coley posted a

photo of SBC’s new logo on Facebook and stated that she “Started

New Job at SBC Flood Waste Solutions.” (2/1/2018 Facebook Post,



                                     - 9 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 10 of 31 PageID #:2447



Vliet Decl., Ex. F, Dkt. No. 57-6.) The Facebook post notes that

“S.B.C. Flood Waste Solutions, Inc., is woman owned minority

business that is NOT affiliated in ANY way with Flood Bros.

Disposal, Inc.” (Id.) Additionally, SBC began using the logo on

business     documents   prior     to   February      19,   2020.    (Collected

Documents, Sealed Vliet Decl., Ex. G, Dkt. No. 58-1.) SBC used

this design from February 2, 2018 until January of 2019, when the

Defendants    changed    the   name     again—this     time   to    “SBC   Waste

Solutions, Inc.” (Id.; DSOF ¶ 2.)

     Grinnell now moves for partial summary judgment, seeking

declaratory relief under 28 U.S.C. § 2201(a). (Mot., Dkt. No. 54.)

In response to Grinnell’s summary judgment briefing, Defendants

move to strike certain responses by Grinnell to its Local Rule 56

Statement of Additional Material Facts. (Mot. to Strike, Dkt.

No. 88.) In that Motion, Defendants ask that the Court deem certain

facts admitted for the purpose of deciding Grinnell’s Motion.

     Grinnell asks the Court to find that it has no duty to defend

in the state action because Flood Bros. does not allege an offense

covered    under   the   Policy,    or,    in   the    alternative,     because

Defendants knew or should have known that there was a substantial

probability they would suffer a loss under the known loss doctrine.




                                    - 10 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 11 of 31 PageID #:2448



                           II.    LEGAL STANDARD

     Summary judgment is appropriate when there are no genuine

issues of material fact and the moving party is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a). A genuine issue

of material fact exists only if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Pugh v. City of Attica, 259 F.3d 619, 625 (7th Cir. 2001) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The

Court construes all facts and reasonable inferences in the light

most favorable to the non-moving party. Bentrud v. Bowman, Heintz,

Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015).

                             III.    DISCUSSION

     The Court has diversity jurisdiction over this matter under

28 U.S.C. § 1332. In a diversity suit, the duty of the court is to

“predict what the state’s highest court would do if presented with

the identical issue.” Taco Bell Corp. v. Cont’l Cas. Co., 388 F.3d

1069, 1077 (7th Cir. 2004). The parties agree that Illinois law

applies here.

     Under Illinois law, “the duty to defend is broader than the

duty to indemnify,” so if there is no duty to defend, there is no

duty to indemnify. Health Care Indus. Liab. Ins. Program v. Momence

Meadows Nursing Ctr., Inc., 566 F.3d 689, 693 (7th Cir. 2009); see

also Crum & Forster Managers Corp. v. Resolution Tr. Corp., 620



                                    - 11 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 12 of 31 PageID #:2449



N.E.2d 1073, 1081 (Ill. 1993). Illinois courts have held that the

insurer has a duty to defend if the underlying complaint “contains

allegations that potentially fall within the scope of coverage.”

Momence Meadows, 566 F.3d at 694 (citation omitted). An insurer

may decline to defend only if “it is clear from the face of the

underlying    complaint      that   the   allegations    set    forth   in    the

complaint fail to state facts that bring the case within, or

potentially within, the coverage of the policy.” Id. (citation

omitted).    The   insurer    is    obligated   to   defend    both   valid   and

“groundless, false, or fraudulent” allegations. Gen. Agents Ins.

Co. of Am., Inc. v. Midwest Sporting Goods Co., 828 N.E.2d 1092,

1098 (Ill. 2005).

     When determining whether allegations fall within the scope of

coverage, the Court does not determine what actually occurred, as

that is being litigated in the underlying action. Nor does the

Court give much weight to the “legal labels used by a plaintiff.”

Comm. Indem. Co. v. DER Travel Serv., Inc., 328 F.3d 347, 349 (7th

Cir. 2003). Instead the Court must review the factual allegations

in the underlying complaint. If the “alleged conduct arguably falls

within at least one of the categories of wrongdoing listed in the

policy,” then the insurance company has a duty to defend as

contracted. Santa’s Best Craft, LLC v. St. Paul Fire & Marine Ins.

Co., 611 F.3d 339, 346 (7th Cir. 2010) (citing Lexmark Int’l, Inc.



                                     - 12 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 13 of 31 PageID #:2450



v. Transp. Ins. Co., 761 N.E.2d 1214, 1221 (Ill. App. Ct. 2001)).

The underlying complaint must be “liberally construed in favor of

the insured.” U.S. Fid. & Guar. Co. v. Wilkin Insulation Co., 578

N.E.2d 926, 930 (Ill. 1991).

                               A.    Motion to Strike

       As an initial matter, the Court addresses SBC’s Motion to

Strike certain responses from Grinnell’s response to SBC’s Local

Rule 56.1(b)(3)(C) Statement of Additional Material Facts. (Mot.

to Strike, Dkt. No. 88.) In it, SBC notes that Grinnell responds

to many of SBC’s statements with references to the underlying

documents, which frustrates the purpose of Local Rule 56.1. SBC

argues that the Court is entitled to strict compliance. (Mot. to

Strike at 2. (citing Bordelon v. Chi. Sch. Reform Bd. of Trs., 233

F.3d   524,    527   (7th     Cir.   2000)   (upholding    a   district   court’s

decision to strike a statement of material facts that contained

“evasive and contradictory answers and legal argument” and instead

relying on the remaining party’s statements); Ammons v. Aramark

Uniform    Servs.     Inc.,    368    F.3d   809,   817–18.    (7th   Cir.   2004)

(upholding a district court’s decision to strike answers that cited

to a 30-page exhibit without a page reference).) As such, it asks

the    Court   to    require    strict    compliance,     strike   the    improper

responses, and deem SBC’s statements admitted.




                                        - 13 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 14 of 31 PageID #:2451



     The Court denies SBC’s Motion to Strike. The Court agrees

that most of Grinnell’s responses were unhelpful. For example, see

Defendant’s Local Rule 56.1(b)(3)(C) Statement 12 with Grinnell’s

response:

            12. On August 18, 2018, the SBC Defendants
            filed Answers to Flood Bros.’ Complaint,
            denying the material allegations asserted
            therein. (See, Doherty Declaration, Ex. J.)

            RESPONSE:   Grinnell    disputes   that   the
            allegations in Paragraph 12 are material to
            the Motion or the Opposition. Grinnell states
            that Exhibit J to the Doherty Declaration
            speaks for itself and denies any allegations
            inconsistent therewith.

(PSOF ¶ 12.) Exhibit J, as referenced in Grinnell’s response to

Statement 12, is the 119-page answer in the state action. (State

Answer   ¶¶   1–328.)    The   Court      declines     to    strike      Grinnell’s

responses,    however,     because      SBC’s    materials         are     facially

deficient. For example, SBC’s Statement of Material Facts heavily

relies on SBC’s “Exhibit 1” to provide “facts” to the Court. (PSOF

¶¶ 4, 5, 11, 17, 18, 26, 32 & 35.) Exhibit 1, an affidavit from

attorney Andrew Cory, consists almost entirely of expert legal

opinions    and   conclusions,     such    as,   “it    is    my   opinion    that

Grinnell’s position not to honor coverage under the Policy was a

breach of contract . . .” (Cory Aff. ¶ 1.5, Def.’s Stmt. of Facts,

Ex. 1, Dkt. No. 74.) Because neither party strictly complied with

Local Rule 56.1, the Court reviewed and relied upon the underlying



                                    - 14 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 15 of 31 PageID #:2452



documents, specifically the state answer, to resolve the summary

judgment motion.

                          B.    Summary Judgment Motion

     Grinnell      argues      that     none     of   the      eleven    counts     in    the

underlying       state    action       qualify      for     Policy      coverage.    While

Grinnell acknowledges that Counts Six, Seven, and Ten in the state

complaint include allegations of both personal and advertising

injuries, it argues that the Policy exclude these injuries, citing

three specific areas in the policy: the “Definitions” section; the

“Exclusions” section; or the “Who Is An Insured” section. (DSOF

¶¶ 18–21.) SBC acknowledges that many of the counts in the state

complaint are not covered, but contends that Counts Six, Seven,

and Ten fall within the Policy’s coverage as at least one of the

following:        trade        dress         infringement,        advertising            idea

infringement, and defamation.

     Under       the   Policy,     a     “personal        and    advertising       injury”

includes the following: (1) “oral or written publication, in any

manner,     of    material      that     slanders         or    libels    a     person    or

organization or disparages a person’s or organization’s goods,

products or services;” (2) “the use of another’s advertising idea

in   your    advertisement,”           and    (3)     “infringing        upon    another’s

copyright, trade dress or slogan in your advertisement.” (Policy

at 24.) The Court first addresses whether the alleged defamation



                                         - 15 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 16 of 31 PageID #:2453



is covered by the Policy, and then reviews whether the alleged

advertising     injury   encompasses     either     the   use     of    another’s

advertising idea or trade dress infringement, as defined by the

Policy.   The    Court   then    reviews     whether    the   Policy’s      prior

publication exclusion excludes coverage.

                           1.    Defamation Claim

      Under Illinois law, advertisement “is a subset of persuasion

and    refers    to   dissemination        of   prefabricated          promotional

material.” Zurich Ins. Co. v. Amcor Sunclipse N. Am., 241 F.3d

605, 607 (7th Cir. 2001); see also First Health Grp. Corp. v. BCE

Emergis Corp., 269 F.3d 800, 803–04 (7th Cir. 2001) (“Advertising

is a form of promotion to anonymous recipients, as distinguished

from face-to-face communication.”); Lexmark Int’l, Inc. v. Transp.

Ins. Co., 761 N.E.2d 1214, 1223 (Ill. App. Ct. 2001) (“The term

‘advertising’ has been held to refer to the widespread distribution

of promotional material to the public at large.”) (citing Int’l

Ins. Co. v. Florists’ Mut. Ins. Co., 559 N.E.2d 7, 10 (Ill. App.

Ct. 1990)).

      However, the Policy groups both advertising and personal

injury into one category. (Policy at 15.) As a result, it includes

the personal injury of defamation in the first definition because

it    encompasses     injuries    resulting      from     “oral    or     written

publication, of any manner, of material that slanders or libels.”



                                    - 16 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 17 of 31 PageID #:2454



(Id. at 24.) Under Illinois law, the tort of defamation requires

“a false statement about the plaintiff, . . . an unprivileged

publication of that statement to a third party, and that this

publication caused damages.” Solaia Tech., LLC v. Specialty Pub.

Co., 852 N.E.2d 825, 839 (Ill. 2006). Publication, in this sense,

is different than the widespread public dissemination required in

advertising injuries. For defamation, it is sufficient to allege

that the statement was “heard or read by some third person with

understanding.” Ronald Hankin, Publication, 43 CHI.-KENT L. REV. 44,

44 (1966).

     The state complaint alleges that Shawn Flood anonymously

called a third party and falsely stated that Flood Bros. had stolen

a trash compactor. (State Answer ¶¶ 176 & 316–18.) It additionally

alleges that Shawn and Christopher Flood falsely stated that Flood

Bros. was going to be sold to a large corporate waste company,

customers rates would increase, and that SBC was started because

Shawn Flood, Brian Flood, and Christopher Flood wanted to remain

a family-owned company. (Id. ¶¶ 152, 172–73, 185, 190, 287 & 293.)

     Grinnell does not dispute that the state complaint pleads

defamatory   injury.     Instead,    Grinnell     argues   that    the   Policy

coverage is limited by an ancillary provision in the definition

section. Under the Policy, the “personal and advertising injury”

must be “caused by an offense arising out of your business.”



                                    - 17 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 18 of 31 PageID #:2455



(Policy at 15.) The Policy also states that “‘executive officers’

and directors are insureds, but only with respect to their duties

as your officers or directors.” (Id. at 18.) As a result, Grinnell

argues that, together, these two provisions exclude one of the

defamatory statements alleged in the state complaint. Grinnell

argues that the Policy does not cover Shawn Flood’s anonymous phone

call   to   a   Flood   Bros.   customer.    Characterizing     the   event   as

“[a]nonymously      reporting    alleged     criminal    activity     of   third

parties completely unrelated to the company,” Grinnell argues

there is no duty to defend. (Grinnell Memo. at 13, Dkt. No. 55.)

       In support, Grinnell cites the First Circuit case Hansen v.

Sentry Insurance Company, decided under New Hampshire corporate

fiduciary law. 756 F.3d 53, 57 (1st Cir. 2014). In Hansen, the

parties dispute insurance coverage related to a state action where

Hansen had been sued by his former employer, Wilcox Industries. In

the state action, Wilcox Industries alleged that Hansen “made

derogatory statements about Wilcox and its products during the

time Hansen served as vice president” and “[sold] other products

that are completely unrelated to the [Wilcox] line.” Id. at 56.

Hansen asked Sentry Insurance Company, who had a policy with Wilcox

Industries, to defend him in the state action because he was an

“officer or employee” of Wilcox Industries under the policy. Id.

When Sentry Insurance declined to provide coverage, Hansen sued.



                                    - 18 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 19 of 31 PageID #:2456



Id. at 57. The First Circuit held that, under New Hampshire law,

Hansen “made such statements in furtherance of his own business

interests, not Wilcox’s.” Id. at 62. This conclusion was “fatal,”

as “[d]amages arising out of anything other than Wilcox’s business

are simply not covered by [Wilcox’s insurance policy].” Id.

     Even if the Court were inclined to follow New Hampshire law,

which it is not, the facts do not apply here. Defendants are not

invoking coverage from a former employer’s insurance policy in a

suit where the same employer is adverse in the underlying state

action.   Instead,    the    allegedly    false      statement   was   made   in

furtherance of the business interests of the policyholder, SBC.

According to the state complaint, Shawn Flood’s anonymous call was

a part of a “smear campaign on behalf of his new company SBC Flood

. . . against Flood Bros.” (State Answer ¶ 316.) Regardless of

whether Shawn Flood was acting within his capacity as an officer

or director, the personal injury alleged in the complaint creates

liability for SBC under Illinois law.

     Grinnell’s insurance policy covers SBC as an “organization”

without surrounding language limiting coverage. (DSOF ¶ 21.) In

Illinois, companies “are liable for the defamatory statements of

their   employees    under   the    doctrine    of    respondeat    superior.”

DePinto v. Sherwin-Williams Co., 776 F.Supp.2d 796, 803 (N.D. Ill.

2011); Reed v. Nw. Pub. Co., 530 N.E.2d 474, 484 (Ill. 1988). In



                                    - 19 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 20 of 31 PageID #:2457



Lion Oil Company v. Sinclair Refinery Company, Lion Oil brought a

defamation action alleging that Sinclair Refinery’s employees had

told   Lion   Oil    customers    that     Lion    Oil   was   on    the   verge   of

bankruptcy.    252    Ill.    App.   92,    104    (1929).     Although    Sinclair

Refinery denied it was the source of the slander and denied it had

directed its employees to spread the slander, the court held that,

under respondeat superior, liability for the employees’ statements

extended to the company. Id. at 101. This was true even if the

employer,     as    the    principal,    was     ignorant    and    “the   agent   in

committing it exceeded his actual authority or disobeyed the

express instructions of his principal.” Id.

       Moreover, the Illinois Supreme Court has recognized that

anonymous speech can be defamatory. See Bryson v. News Am. Publ’ns,

Inc., 672 N.E.2d 1207, 1216–19 (Ill. 1996) (finding the description

of plaintiff in a “fictional” short story published in Seventeen

by “a writer in Southern Illinois” contained a per se defamation

claim). The Illinois Supreme Court additionally has permitted

discovery     when        individuals     sue     over      defamatory     comments

anonymously posted online. Maxon v. Ottawa Pub. Co., 929 N.E.2d

666, 676 (Ill. App. Ct. 2010) (holding that “once the petitioner

has made out a prima facie case for defamation,” he or she is

entitled to use Illinois Supreme Court Rule 224 to discover the

identity of anonymous internet commenters).



                                        - 20 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 21 of 31 PageID #:2458



       Grinnell argues, as it must to deny SBC coverage under the

Policy,    that    Shawn     Flood’s       defamatory      conduct   is   “completely

unrelated” to SBC. (Grinnell Memo. at 13.) The state complaint

alleges the opposite. Count Ten specifically alleges that Shawn

Flood made the anonymous phone call “on behalf of his new company

SBC    Flood.”    (State   Answer      ¶    317.)     More   generally,      the   state

complaint describes a coordinated effort by SBC, Flood Inc., and

the individual Defendants to deprive Flood Bros. of customers. As

pleaded, the allegations about Shawn Flood’s phone call state a

“personal    and    advertising        injury,”       as   it   is   “oral    [.   .   .]

publication, in any manner, of material that slanders.” (Policy at

24.)

                   2.   Use of Another’s Advertising Idea
                         or Trade Dress Infringement

       Grinnell     claims     that     “all     of    the      [state]   Complaint’s

allegations relating to SBC’s advertisements are limited to SBC’s

use of the name ‘Flood.’” (Grinnell Memo. at 3.) Grinnell then

states that the trademark violations fall within the exception to

the Policy. Injuries arising out of “the infringement of copyright,

patent, trademark, trade secret or other intellectual property

rights” are not covered by the Policy. (Policy at 16.) As a result,

Grinnell argues that there are no advertising injuries in the

underlying state action that trigger its duty to defend. To the

extent that there is language in the state complaint suggesting


                                        - 21 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 22 of 31 PageID #:2459



otherwise, Grinnell states that the Court should disregard it as

a “conclusory legal label.” (Grinnell Memo. at 5.)

     SBC argues that the state complaint alleges three types of

advertising   injuries:      (1)   trademark    infringement,     (2)    use   of

another’s advertising idea, and (3) trade dress infringement.

Because Illinois law requires the insurance carrier to cover an

entire lawsuit if any of the lawsuit falls within the Policy’s

coverage, SBC argues that Grinnell has a duty to defend in the

underlying state action. The Court first defines what is excluded

because of the Policy’s trademark exception clause, and then

reviews   whether    there    is    advertising     idea    or   trade    dress

infringement alleged in the state complaint.

     Illinois common law trademark infringement tracks federal

law. Eagle Forum v. Phyllis Schlafly’s Am. Eagles, 451 F.Supp.3d

910, 919 (S.D. Ill. 2020). As such, a trademark can “includ[e] any

word, name, symbol, or device, or any combination thereof.” 15

U.S.C. § 1127. Here, the state complaint alleges that Flood Bros.

has a common law trademark on the word “Flood.” (State Answer ¶¶

220–57.) Under the Policy, Grinnell does not insure injuries

related to trademark infringement. (Policy at 16.) As a result,

the parties agree that all allegations regarding the word “Flood”

are trademark allegations and thus fall under the exception to the

Policy.



                                    - 22 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 23 of 31 PageID #:2460



     In contrast, advertising idea infringement “occurs when the

insured     wrongfully      takes    a   competitor’s       idea     about    the

solicitation of business.” Del Monte Fresh Produce N.A., Inc. v.

Transp. Ins. Co., 500 F.3d 640, 646 (7th Cir. 2007). SBC argues

that “prominently emphasizing” the name and display of Flood to

confuse customers constitutes an advertising idea. (Resp. at 7,

Dkt. No. 80.) The Court disagrees. Under SBC’s definition, there

is no meaningful difference between using the word “Flood” as a

trademark, and “prominently emphasizing” the Flood name as an

advertising idea. The Court recognizes that “‘misappropriation of

advertising ideas or style of doing business . . . encompasses

claims for trademark infringement so long as there is a sufficient

nexus between the injury and the injured party’s advertising.”

Cent. Mut. Ins. Co. v. StunFence, Inc., 292 F.Supp.2d 1072, 1079

(N.D. Ill. 2003). However, in this case, the Policy clearly exempts

trademarks    from   its    coverage.    As   such,   the   underlying       state

complaint    must    show    an     advertising    idea     beyond    trademark

infringement. Rephrasing the same trademark allegation fails to do

this.

     In its briefing, SBC hints that because of the “Flood family

fight,” SBC, not Flood Bros., is the rightful inheritor of the

Flood family business, and use of the family name Flood in this

context constitutes an advertising idea. (State Answer ¶ 2.) To



                                     - 23 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 24 of 31 PageID #:2461



the extent that SBC aimed in its marketing strategy to be a better

Flood family business, this message was not communicated via

advertising. As previously stated, advertisement must encompass

“dissemination of prefabricated promotional material.” Zurich Ins.

Co., 241 F.3d at 607. SBC’s communications promoting itself as a

Flood family business were through conversations with existing

Flood Bros. customers. (State Answer ¶ 174.) Persuasive speech,

alone, is not advertising, and therefore cannot be an advertising

idea. Because these statements do not constitute advertising, and

because all other allegations regarding an “advertising idea” are

simply a recitation of the trademark violation, the underlying

complaint contains no allegations of a misappropriation of an

advertising idea.

     SBC next argues that the underlying state complaint includes

allegations of trade dress violations, and these allegations fall

within the scope of the Policy. SBC first repeats its argument

that there are trade dress violations because of the “prominent

emphasis” on the name Flood in SBC’s logo, promotional materials,

and invoices. Second, SBC argues the underlying state complaint

alleges infringement on the overall appearance of the product and

services   offered,    which   constitutes     trade    dress   infringement.

Grinnell argues that SBC’s arguments are simply a reiteration of

the use of the name “Flood” as a trademark violation.



                                    - 24 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 25 of 31 PageID #:2462



     The Court rejects SBC’s first argument. For the reasons stated

above, a prominent emphasis on the name “Flood” alone does not

qualify as a trade dress violation. This simply restates the

trademark violation. To hold otherwise would render the Policy’s

exception to its coverage meaningless. Furthermore, “trade dress

alone denotes only a subset of trademark law” that generally does

not involve text. StunFence, 292 F.Supp.2d at 1077.

     Trade dress constitutes “the total image of a product and may

include features such as size, shape, color or color combinations,

texture,   graphics,    or   even   particular       sales   techniques.”    Two

Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 765 n.1 (1992). A

review of the underlying state complaint shows that Flood Bros.

alleged the following conduct:

           SBC Flood, Coley and the Individual Defendants
           intentionally designed SBC Flood’s logo and
           signage displayed on its containers, trucks,
           letter head, business cards and promotional
           materials to emphasize FLOOD in order to trade
           upon the good name and reputation of Flood
           Bros. and confuse consumers of waste and
           recycling services.

           SBC Flood’s name and trade dress in connection
           with the provision of waste and recycling
           services in the Chicagoland area creates
           confusion or misunderstanding as to the source
           and sponsorship of the provider of waste and
           recycling services.

(State   Answer   ¶¶   283–84.)     Included    in    the    underlying   state

complaint are various photographs of the logos and various designs



                                    - 25 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 26 of 31 PageID #:2463



related to both Flood Bros. and SBC. (Id. ¶¶ 13–15, 56, 97, 101,

103–04 & 119.) Additionally, the complaint describes Shawn Flood’s

request to design a logo for an “Irish company.” (State Answer

¶ 100.) Shawn Flood suggests a “four leaf clover,” as well as

requesting the word “FLOOD to stand out the most.” (Id.) This

description   hews    closely    to    the   green   and   orange   colors   and

shamrock imagery in Flood Bros.’ logo. The eventual logo and

designs used by SBC are green in color and include a leaf motif,

which indicate points of confusion beyond the name “Flood.” The

Court refrains from any analysis on the success of these claims.

Nevertheless, trade dress infringement allegations are present in

the underlying state complaint and thus covered under the Policy.

                     3.   Prior Publication Exclusion

     In its motion for summary judgment, Grinnell offers extrinsic

evidence that the advertising and personal injuries alleged in the

state action were published before the dates alleged in the state

complaint. Grinnell provides a February 1, 2018, Facebook post and

early February 2018 invoices to show that the trade dress had been

published earlier than the Policy’s start date. (DSOF ¶¶ 37–39.)

Similarly, Grinnell offers evidence to prove that Shawn Flood

stated in January 2018 to a third party that Flood Bros. was going

to be sold. (Id. ¶¶ 44–46.) The Defendants do not dispute these

facts. Instead, the Defendants argue that the evidence presented



                                      - 26 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 27 of 31 PageID #:2464



by Grinnell is outside the pleadings in the state action and thus

should not be admitted.

     Under Illinois law, “the duty to defend flows in the first

instance from the allegations in the underlying complaint.” Fid.

& Cas. Co. of New York v. Envirodyne Eng’rs, Inc., 461 N.E.2d 471,

473 (Ill. App. Ct. 1983). While this generally requires courts to

limit their review to the underlying action’s pleadings, “a circuit

court may, under certain circumstances, look beyond the underlying

complaint in order to determine an insurer’s duty to defend.” Pekin

Ins. Co. v. Wilson, 930 N.E.2d 1011, 1019 (Ill. 2010). At the

summary   judgment    stage,     an    insurance    company    “may    properly

challenge the existence of such a duty by offering evidence to

prove that the insured’s actions fell within the limitations of

one of the policy’s exclusions.” Wilson, 930 N.E.2d at 1020 (Ill.

2010) (citing Envirodyne Eng’rs, Inc., 461 N.E.2d at 473). If,

however, the extrinsic evidence determines “an issue crucial to

the insured’s liability in the underlying case,” it should not be

considered. Envirodyne Eng’rs, Inc., 461 N.E.2d at 475.

     Here, Grinnell provides evidence to show that the date the

alleged injuries began is earlier than the dates alleged in the

state complaint. Although the Court can imagine a situation where

exact dates and times would affect a crucial issue in the state

action,   it   does   not   here.     For   the   trade   dress   claims,    the



                                      - 27 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 28 of 31 PageID #:2465



underlying state complaint alleges that SBC’s misleading recycling

containers began to be delivered “on or about the end of February

2018   or   the   beginning    of    March   2018.”   (State     Answer   ¶ 119.)

Grinnell     presents    evidence      the      injury   began     earlier,   on

February 1, 2018. (2/1/2018 Facebook Post.) Similarly, the state

complaint’s first alleges Shawn Flood published that Flood Bros.

was being sold to a large waste company “in the middle of March

2018.” (Id. ¶¶ 150–52.) Grinnell provides evidence suggesting

Shawn Flood said Flood Bros. was “in the process of a sale” in

January 2018. (1/19/2018 Email.) Whether the alleged injury began

in the beginning or end of the first quarter of 2018 does not

affect whether the Defendants have liability under Illinois law.

For this reason, the Court considers the information presented by

Grinnell.

       Grinnell    argues     that    this     information     shows   that   the

advertising and personal injuries alleged in the complaint are

barred under the prior publication exclusion in the Policy. The

prior publication exclusion bars coverage when the “the wrongful

behavior had begun prior to the effective date of the insurance

policy.” Taco Bell, 388 F.3d at 1072. The Policy states that the

insurance “does not apply to . . . “[p]ersonal and advertising

injury” arising out of oral or written publication, in any manner,

of material whose first publication took place before the beginning



                                      - 28 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 29 of 31 PageID #:2466



of the policy period.” (Policy at 15.) The prior publication

exclusion,    however,      “cannot     save     the    insurer     when     the

republication    contains    new   matter    that   the    plaintiff    in   the

liability suit against the insured alleges as fresh wrongs.” Id.

at 1073.

     In Taco Bell, the famous fast food chain was sued for stealing

the advertising idea of a “clever, feisty Chihuahua dog with an

attitude.” 388 F.3d at 1072. The insurance company appealed,

claiming that, because the first “Chihuahua” ads began before the

policy coverage, it had been previously published and thus subject

to the prior publication exclusion. Id. The Seventh Circuit found

that the underlying complaint alleged novel torts after the start

of the insurance policy, including the misappropriation of “the

Chihuahua’s poking its head through a hole at the end of the

commercial.” Id. at 1073. Although this was a “modest” claim of

advertising injury as compared to the entire lawsuit, it was

included, and “Taco Bell bought insurance against having to pay

the entire expense of defending against such claims.” Id.

     In response to the advertising injuries alleged in the state

complaint,    Grinnell    provides     evidence     that   SBC    started    its

business and published its designs, in exact replica, prior to the

start of the Policy’s coverage. As a result, the alleged trade

dress injuries are not covered under the Policy.



                                    - 29 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 30 of 31 PageID #:2467



      In contrast, Grinnell’s prior publication of defamation does

not cover the entirety of alleged defamatory conduct in the state

complaint. Grinnell provides an email chain where Shawn Flood

relates that he told a third party that Flood Bros. was going to

be sold. (1/19/2018 Email.) This is only one of several defamatory

statements alleged in the complaint. For example, as described

above, the state complaint alleges Shawn Flood stated that Flood

Bros. stole a customer’s trash compactor. (State Answer ¶ 176.)

The state complaint also alleges that Christopher Flood stated

that the incipient sale of Flood Bros. would be a large corporate

takeover which would increase customer rates. (Id. ¶¶ 169–70.) As

explained in Taco Bell, the difference between the variety of

defamatory statements alleged may be “modest,” but they were

included in the state complaint, and SBC purchased insurance in

order to receive coverage from allegations such as these. 388 F.3d

at 1073. The alleged defamatory statements made by Shawn and

Christopher Flood constitute injuries within the plain meaning of

the Policy.

      Grinnell additionally argues that the advertisement injuries

are   barred   by   the   “known   loss   doctrine.”    As   the   advertising

injuries have already been removed from coverage by the prior

publication exclusion, the Court does not analyze this argument.




                                    - 30 -
 Case: 1:18-cv-04922 Document #: 89 Filed: 11/25/20 Page 31 of 31 PageID #:2468



     As previously stated, Grinnell has a duty to defend the entire

action if the underlying state complaint “contains allegations

that potentially fall within the scope of coverage.” Momence

Meadows,   566    F.3d   at    694    (citation    omitted).     Because     the

Defendants’ alleged defamatory conduct falls within the plain

meaning of the Policy, Grinnell’s motion for partial summary

judgment is denied.

                              IV.    CONCLUSION

     For the reasons stated herein, Defendants’ Motion to Strike

(Dkt. No. 88) is denied, and Plaintiffs’ Motion for Partial Summary

Judgment (Dkt. No. 54) is denied.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court


Dated: 11/25/2020




                                     - 31 -
